t c memo united_states tax_court nick a shubin petitioner v commissioner of internal revenue respondent docket no filed date nick a shubin pro_se kevin w coy for respondent memorandum opinion laro judge petitioner while residing in rolling hills california petitioned the court with respect to his and federal income taxes currently the case is before the court on respondent’s motion to dismiss for lack of jurisdiction we shall grant respondent’s motion to dismiss the case for lack of jurisdiction section references are to the applicable versions of the internal_revenue_code rule references are to the tax_court rules_of_practice and procedure background1 on date petitioner filed with the court his petition as to and petitioner did not attach a notice_of_deficiency to his petition as required by rule b in a statement attached to his petition petitioner alleged that he never received a notice_of_deficiency for any of the above-referenced years respondent issued a notice_of_deficiency for to petitioner on date respondent did not issue a notice_of_deficiency to petitioner for any of the other years discussion the court’s jurisdiction to redetermine a deficiency depends on the issuance of a valid notice_of_deficiency and a timely filed petition rule a c 93_tc_22 90_tc_142 sec_6212 expressly authorizes the commissioner after determining a deficiency to send a notice_of_deficiency to the taxpayer by certified or registered mail it is sufficient this background section is based on the undenied allegations in and the exhibit attached to respondent’s motion for jurisdictional purposes if the commissioner mails the notice_of_deficiency to the taxpayer at the taxpayer’s last_known_address sec_6212 81_tc_42 if a notice_of_deficiency is mailed to the taxpayer at the taxpayer’s last_known_address actual receipt of the notice by the taxpayer is not essential to its validity 857_f2d_676 9th cir affg 88_tc_1042 de welles v united_states 378_f2d_37 9th cir the taxpayer in turn ha sec_90 days or days if the notice is addressed to a person outside the united_states from the date that the notice_of_deficiency is mailed to file a petition in this court for a redetermination of the deficiency sec_6213 under sec_7502 a timely mailed petition will be treated as though it were timely filed petitioner’s only allegation is that he never received any notice_of_deficiency with respect to and as to respondent argues that petitioner’s petition was untimely respondent attached to his motion a certified mail list which indicates that on date he sent a notice_of_deficiency for to petitioner at each of two addresses the certified mail list bears the stamp of the u s postal service and the initials of a postmaster this court has held that the act of mailing may be proven by documentary_evidence of mailing or by evidence of the commissioner’s mailing practices corroborated by direct testimony 94_tc_82 89_tc_321 a u s postal service form_3877 reflecting postal receipt represents direct documentary_evidence of the date and the fact of mailing magazine v commissioner supra pincite the certified mail list submitted by respondent performs the same function as form_3877 massie v commissioner tcmemo_1995_173 affd without published opinion 82_f3d_423 9th cir virgin v commissioner tcmemo_1991_63 where the existence of the notice_of_deficiency is not in dispute a properly completed form_3877 by itself is sufficient absent evidence to the contrary to establish the date of mailing of the notice to a taxpayer 724_f2d_808 9th cir coleman v commissioner supra pincite given that the record in the instant case does not contain any evidence to the contrary we conclude that respondent issued to petitioner a notice_of_deficiency on date as the certified mail list establishes in that petitioner filed a petition with the court disputing that notice_of_deficiency on date which is more than years after the expiration of the 90-day period prescribed by sec_6213 we conclude that we lack jurisdiction as to see de welles v united_states supra we also conclude that we lack jurisdiction as to the remaining years respondent has not issued to petitioner a notice_of_deficiency as to any of those years nor does there appear to be an alternative basis on which to predicate jurisdiction on the basis of the record before us and on the analysis above we conclude that we lack jurisdiction in this case and we shall grant respondent’s motion to reflect the foregoing an appropriate order granting respondent’s motion to dismiss for lack of jurisdiction will be entered
